Citation Nr: 1045997	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-19 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010, this matter was remanded by the Board.  It once 
again is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue of the Veteran's entitlement to a TDIU unfortunately 
must be remanded again.  Although the Board sincerely regrets the 
additional delay this will cause, adjudication cannot proceed 
without further development.

This matter was remanded in March 2010 for two reasons.  First, 
the Veteran had not received notice regarding TDIU.  Second, the 
evidence suggested that referral to the Director of the 
Compensation and Pension Service for consideration of the 
assignment of a TDIU on an extraschedular basis may be warranted.  
It was noted that further development, including a medical 
examination and opinion, and/or a social and industrial survey, 
appeared to be required to fulfill VA's duty to assist before 
determining whether or not to make such referral.

The Board's remand instructions accordingly directed, inter alia, 
that:  (1) the Veteran be provided with a notification letter 
regarding TDIU, (2) any further development deemed necessary, to 
include ordering a VA examination(s) and opinion and/or a social 
and industrial survey, be undertaken, and (3) consideration be 
given specifically to whether referral is warranted for 
extraschedular consideration.

In April 2010, the RO sent the Veteran a notice letter regarding 
TDIU.  Attached to this letter was VA Form 21-8940, a formal 
application form which the Veteran was requested to complete, 
sign, and return if he believed he qualified for TDIU.

In September 2010, the RO issued a Supplemental Statement of the 
Case (SSOC).  It was noted therein that the Veteran did not 
complete, sign, and return VA Form 21-8940.  For this reason, 
TDIU was denied.

The Board finds that only some of the development previously 
requested in the March 2010 remand has been accomplished.  The 
Veteran was provided with a notification letter regarding TDIU.  
However, the remaining action to consider any further 
development, and otherwise provide reasons and bases as to 
whether the issue of TDIU should be referred for extraschedular 
consideration under 38 C.F.R. § 4.16(b) was no provided.   At no 
point was it explained the reason of why no further development 
was necessary even though the Veteran failed to submit the 
completed form mentioned.  No explanation thus was given as to 
why a VA examination(s) and opinion and/or a social and 
industrial survey was not necessary, in light of the notation in 
the remand that such action appeared to be required to fulfill 
VA's duty to assist.  Finally, there was no mention at any point 
of whether referral for extraschedular consideration is warranted 
despite the remand's directive that this specifically was to be 
considered.  As the remand indicated, the issue of TDIU was 
reasonably raised by the record, and the evidence of record is 
sufficient, by itself, to at least consider the Veteran's 
unemployability claim should be referred for extraschedular 
consideration.  While additional information from the Veteran may 
be helpful in this case, and VA has an obligation to assist the 
Veteran by notifying of the type of evidence necessary to 
substantiate the claim, the failure of the Veteran to return the 
completed claim form does not preclude the VA from otherwise 
undertaking other development or considering the merits of the 
claim.  

Indeed, the Board points out that the RO's denial of a TDIU 
because the Veteran did not complete, sign, and return VA Form 
21-8940, is erroneous.  Training Letter 10-07, entitled 
"Adjudication of Claims for Total Disability Based on Individual 
Unemployability (TDIU)" and issued on September 14, 2010, 
provides as follows:

VA Form 21-8940, while still important as a 
development tool, is not required to render 
a decision concerning whether or not to 
assign a TDIU evaluation.  A decision 
concerning entitlement to a TDIU evaluation 
may be rendered without a completed VA Form 
21-8940 of record, based on the entire body 
of evidence available.

See page 5.  Should the Veteran fail to complete, sign, and 
return VA Form 21-8940 again during the course of this second 
remand, the RO therefore must proceed to adjudicate his 
entitlement to a TDIU based on the record.

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
For the reasons set forth above, the Agency of Original 
Jurisdiction in this case to did not comply with the March 2010 
remand.  As such, another remand is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a follow-up 
letter regarding TDIU that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  This letter should 
indicate that a similar letter previously 
was sent to him in April 2010 and explain 
that a response will assist in the 
adjudication of this matter.  VA Form 21-
8940 and VA Form 21-4192, a form to be 
completed by the Veteran's last employer, 
shall be attached to this letter.

2.  Obtain and associate with the claims 
file any additional pertinent records 
identified by the Veteran during the course 
of this remand.

3.  After completion of the above 
development, consider whether any further 
development, to include at a minimum 
ordering a VA examination(s) and opinion 
and/or a social and industrial survey, is 
necessary.  If so, such development shall 
be undertaken.  If not, a rationale for 
this conclusion shall be provided in 
writing and associated with the claims 
file.

4.  Regardless of whether the Veteran has 
submitted any further information, the RO 
shall then consider whether a TDIU under 
38 C.F.R. § 4.16(a) or (b) is warranted.  
As such, specific consideration shall be 
given to whether referral to the Director 
of the Compensation and Pension Service is 
warranted for extraschedular 
consideration.  If so, such referral shall 
be made.  If not, a rationale for this 
conclusion shall be provided in writing 
and associated with the claims file.

5.  Finally, adjudicate the Veteran's 
entitlement to a TDIU, keeping in mind 
that a Veteran's failure to complete, 
sign, and return VA Form 21-8940 cannot be 
used as the basis for denying the benefit 
sought.  If the benefit sought on appeal 
is not granted the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

